Citation Nr: 0103883	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  00-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from June 1967 to June 
1970.  The veteran died on December [redacted], 1995, and the 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1999, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently perfected an 
appeal of that decision.  

Review of the record reveals that in a March 1996 decision 
the RO denied the appellant's initial claim of entitlement to 
service connection for the cause of the veteran's death, 
among others, with notice to the appellant.  In October 1996 
an attorney filed a statement in the record identified as a 
Notice of Disagreement; however, the statement was not signed 
by the appellant nor was the appellant mentioned in the 
statement, and no power of attorney accompanied the 
statement.  In November 1996 the RO sent a letter to the 
attorney and author of the October 1996 notice informing her 
that due to her failure to identify who she represented, it 
could not be accepted as a Notice of Disagreement.  In 
November 1997, the appellant filed a Notice of Disagreement 
to the March 1996 decision, asking that the October 1996 
statement be considered a valid Notice of Disagreement.  In 
response, in February 1998, the RO sent the appellant a 
letter notifying her that she had not submitted a timely 
Notice of Disagreement to the March 1996 decision, and that 
new and material evidence must be submitted.  

In a statement received by the RO in May 1998, the appellant 
indicated her disagreement with the RO's February 1998 letter 
finding that she had failed to submit a timely Notice of 
Disagreement to the March 1996 decision denying her claims.  
However, no Statement of the Case was subsequently issued by 
the RO with regard to the timeliness issue.  Under Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999), a remand is in 
order so that a Statement of the Case addressing the question 
of whether the appellant submitted a timely Notice of 
Disagreement to the RO's March 1996 decision can be issued.

Because the finality of the March 1996 decision cannot be 
determined until the question of whether the appellant 
submitted a timely Notice of Disagreement thereto is 
determined, her claim as to whether or not she has submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for the cause of the veteran's death 
cannot be adjudicated.  If a timely Notice of Disagreement is 
found to have been filed, and the appellant perfects an 
appeal of the March 1996 decision, that decision would be the 
proper decision on appeal as opposed to the July 1999 
decision currently before the Board.  Additionally, even if a 
grant is possible based on her current petition to reopen, to 
grant the claim without waiting for adjudication of the 
finality of the March 1996 decision would potentially deprive 
the appellant of an earlier effective date for any awarded 
benefits.  Accordingly, the appellant's petition to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death must be held in abeyance pending 
resolution of the question as to whether or not she filed a 
timely Notice of Disagreement to the March 1996 decision.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to her 
appeal, the case is REMANDED to the RO for the following 
development:

The RO should furnish the appellant and 
her representative a Statement of the 
Case addressing the question of whether 
the appellant submitted a timely Notice 
of Disagreement with the RO's March 1996 
decision.  It should include a complete 
description of her rights and 
responsibilities in perfecting an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


